Dear Rep. Simpkins:
You have requested the opinion of this office on the following issue:
       Can the City of Bossier City by favorable vote in a referendum of its registered voters, amend its charter and sell Bossier Medical Center to Willis-Knighton Medical Center, a non-profit Louisiana corporation, at the price and on the terms and conditions set forth in the referendum, without the necessity of taking bids?
We have reviewed relevant provisions of the Home Rule Charter for Bossier City and those state statutes applicable to transactions such as the one you have inquired about, principally R.S. 33:4161
and 33:4341.
While there is no explicit requirement in the Bossier City Charter that a referendum be held to authorize the sale of the Bossier City Hospital, such a referendum is mandated by applicable Louisiana state law. Since the hospital is dealt with extensively in Chapter 13 of the home rule charter, it would be appropriate to seek repeal of those provisions in the same referendum which seeks to authorize the sale under state law.
La. R.S. 33:4161 defines a "revenue producing public utility" as follows:
       ". . . any revenue producing business or organization which regularly supplies the public with a commodity or service, including electricity, gas, water, ice, ferries, warehouses, docks, wharves, terminals, airports, transportation, telephone, telegraph, radio, television, drainage, sewerage, garbage disposal, and other like services; or any project or undertaking, including public lands and improvements thereon, owned and operated by a municipal corporation or parish or other political subdivision or taxing district authorized to issue bonds under authority of Section XIV of Article 14 of the Constitution of Louisiana of 1921, from the conduct and operation of which revenue can be derived."
The Bossier City General Hospital easily falls within the broad sweep of this definition. The provisions of R.S. 33:4341A then provide, in pertinent part, "Any municipality . . . may sell or lease any revenue-producing properties owned by it . . . provided the governing authorities have been first authorized to do so by a vote of a majority of the qualified electors, voting at an election held for that purpose as herein directed." There follow in R.S. 33:4342-4348 detailed requirements for the conduct of such a referendum and for consummation of the transaction.
Therefore, we are of the opinion that the requirements of R.S.33:4341-4348 must be complied with to authorize the sale of the Bossier City Hospital.
I trust that this answers your inquiry. Please advise if we may be of further assistance in this matter.
Sincerely,
                                    RICHARD P. IEYOUB Attorney General
                                    BY: _________________________ GLENN R. DUCOTE Assistant Attorney General
GRD:580